Citation Nr: 0829177	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
May 1967 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The veteran appeared at a hearing before the undersigned in 
April 2008.  Additional evidence was received in connection 
with such hearing and a waiver of RO review has been 
executed.  


FINDING OF FACT

The veteran's current hearing loss was not incurred in 
service, nor was it related to any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service, active duty for training or inactive 
duty for training.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in November 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA also provided adequate notice 
of how disability ratings and effective dates are assigned.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

The veteran contends that he has hearing loss related to 
noise exposure during his active duty for training.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 38 C.F.R. § 3.385 (2007).

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves.  38 U.S.C.A. § 
101(23).

Service medical records are silent to any complaints or 
diagnosis of any hearing loss or abnormalities of the ear.  
An induction examination upon entrance into active duty, 
dated April 1967, noted normal ears and normal hearing.  
Similarly, the veteran's separation examination, dated 
November 1967, noted normal ears and normal hearing.  A 1970 
periodic reserve examination also noted normal ears and 
normal hearing.

The veteran was afforded a VA audiological examination in 
February 2007.  The veteran reported military noise exposure 
during training from gunfire, artillery simulations, hand 
grenades, and radio headsets.  The examiner noted that review 
of the service medical records showed normal hearing 
sensitivity on examinations both prior to and at separation 
from active duty.  The veteran also reported very little 
hunting-related noise exposure as well as reported civilian 
occupations as a farmer and a truck driver.  Audiological 
examination revealed thresholds of 15, 15, 20, 55, and 55 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, in the right ear, and thresholds of 20, 20, 35, 
55, and 65 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, in the left ear.  Speech discrimination scores 
were 94 percent in the right ear and 88 percent in the left 
ear.   

The examiner provided a diagnosis of normal to moderately 
severe sensorineural hearing loss, bilaterally.  The examiner 
opined that it was less likely than not that the veteran's 
hearing loss was caused or aggravated by his active military 
service.  The examiner stated that since permanent damage 
from noise exposure would have occurred at the time of 
exposure and because the veteran had normal audiograms 
subsequent to the noise exposure, there was no permanent 
hearing damage caused by the veteran's reported noise 
exposure.  Finally, the examiner opined that additional noise 
exposure, aging, and health conditions were the likely 
contributing factors to the veteran's current hearing loss.  

VA treatment records dated 2007 to 2008 were silent to any 
treatment for a hearing disability.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in April 2008.  During his hearing, the 
veteran testified that he was exposed to significant acoustic 
trauma during basic training, including during weapons 
training.  The veteran stated that after his separation from 
active duty, he was transferred to the National Guard and 
began a civilian occupation as a farmer.  The veteran 
admitted to some noise exposure related to farming, including 
driving a tractor, but asserted that he felt his military 
noise exposure was greater.  The veteran testified that he 
began noticing hearing problems around 1970, and had a free 
hearing evaluation done about 16 or 17 years ago at his son's 
football game.  He stated he finally went to the VA in 2007 
for his VA examination.  He was later fitted for hearing 
aids.  

A lay statement was received from the veteran's spouse in May 
2008 to the effect that she first began to notice that he was 
having difficulty hearing in 1970.

While the veteran meets the requirements for disability due 
to impaired hearing under 38 C.F.R. § 3.385 and thus, clearly 
has current, bilateral hearing loss disability, there is no 
objective medical evidence that his hearing loss occurred as 
a result of a period of active duty training, inactive duty 
training or active military service.  There is no evidence in 
the service medical records that the veteran complained of, 
or was treated for hearing loss.  Upon separation from active 
duty for training, the veteran's hearing was within normal 
limits.  Additionally, while the veteran's representative 
argues that the veteran's hearing was worse during his 
November 1970 periodic National Guard examination, the 
veteran's hearing was still within the normal limits for VA 
purposes.  

Despite the veteran's assertions that his hearing loss became 
noticeable many years ago, it appears he did not seek 
treatment until 2007.  Thus, there is no objective medical 
evidence of a hearing disability until the February 2007 VA 
examination.  Moreover, the February 2007 VA examiner opined 
that the veteran's hearing loss was not caused or aggravated 
by his active service, but rather age, additional noise 
exposure, and other health conditions were the contributing 
factors.  Finally, while the veteran asserted that he felt 
his hearing loss was caused by his active duty for training, 
as a lay person, the veteran lacks the capacity to provide 
evidence that requires specialized knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  If the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As there is no evidence showing that the veteran incurred 
hearing loss during his period of active duty for training, 
the Board must find that the preponderance of the evidence is 
against entitlement to service connection for bilateral 
hearing loss.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
N.R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


